Order entered February 14, 2019




                                             In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                       No. 05-18-01268-CR

                                  JENNIFER FOLEY, Appellant

                                                V.

                                THE STATE OF TEXAS, Appellee

                              On Appeal from the 26th District Court
                                   Williamson County, Texas
                               Trial Court Cause No. 14-0094-K26

                                            ORDER
        The reporter’s record was due November 18, 2018.              On February 11, 2019, a
supplemental clerk’s record was filed containing the trial court’s order finding appellant indigent
and ordering the appellate record furnished without cost.
        In light of this, we ORDER official court reporter Cindy Kocher to file the complete
reporter’s record in this appeal within TWENTY-ONE DAYS OF THE DATE OF THIS
ORDER.
        We DIRECT the Clerk of the Court to send copies of this order to the Honorable Donna
King, Presiding Judge, 26th District Court; court reporter Cindy Kocher, 26th District Court; and
to counsel for all parties.



                                                      /s/   LANA MYERS
                                                            JUSTICE